Citation Nr: 1234388	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-41 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for ruptured aneurysm in left temporal region to include as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for benign prostatic hypertrophy to include as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  


FINDING OF FACT

In January 2012, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal for the issues on appeal.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran have been met with respect to the issue of entitlement to service connection for ruptured aneurysm in left temporal region to include as secondary to service-connected diabetes mellitus type II have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran have been met with respect to the issue of entitlement to service connection for benign prostatic hypertrophy to include as secondary to service-connected diabetes mellitus type II have been met.   38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  The Veteran and the Veteran's representative submitted correspondence to VA in January 2012 indicating that the Veteran wished to withdraw his appeal.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issues on appeal.  As such, the Board finds that the Veteran has withdrawn his appeal and, accordingly, the Board does not have jurisdiction and the appeal is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


